Citation Nr: 0927070	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-36 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for exposure to Agent 
Orange.

2.  Entitlement to service connection for benign prostatic 
hyperplasia, to include as a result of exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.


FINDINGS OF FACT

1.  Mere exposure to Agent Orange is not a disability.

2.  The Veteran's benign prostatic hyperplasia (BPH) was not 
shown in service or for many years thereafter, and has not 
been shown by competent evidence to be possibly related to 
active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
exposure to Agent Orange have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  BPH was not incurred in or aggravated by active service, 
and its incurrence or aggravation during active service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a November 2005 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA and private treatment records, a VA examination 
report, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing, 
authorizing the release of private medical evidence, and 
responding to notices.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claims for service connection, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection on a direct basis, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, in some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service, even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  A veteran who served 
in the Republic of Vietnam during the period from January 9, 
1962 to May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service-
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

With regard to the claim for entitlement to service 
connection for "exposure to Agent Orange", mere exposure is 
not, in and of itself, a disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1110 (West 2002).  In the 
absence of proof of present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  In the current case, the Board does 
not dispute that the Veteran was exposed to Agent Orange 
during his service in the Republic of Vietnam, but exposure 
alone is not a disability.  The Board notes that the Veteran 
has also made claims for specific disabilities due to Agent 
Orange exposure, but other than benign prostatic hyperplasia 
(addressed below), none of those claimed disabilities are on 
appeal to the Board at the current time.  Accordingly, 
entitlement to service connection for "exposure to Agent 
Orange" must be denied.

With regard to the claim for entitlement to service 
connection for benign prostatic hyperplasia (BPH), the 
Veteran contends that his BPH is related to his military 
service, to include exposure to an herbicide agent during his 
service in the Republic of Vietnam.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for the Veteran's BPH is not 
warranted on any basis.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of BPH or other genitourinary 
conditions.  At his September 1965 service entrance 
examination, the Veteran's genitourinary system was evaluated 
as normal.  On his report of medical history dated in August 
1967, although he responded affirmatively to a history of 
many non-genitourinary symptoms and conditions, the Veteran 
denied ever having frequent or painful urination symptoms.  
At his August 1967 service separation examination, the 
Veteran's genitourinary system was evaluated as normal, and 
it was also noted that a digital rectal examination was 
normal.

Following discharge from service, the Veteran underwent a VA 
examination in April 1989.  On that occasion, his 
genitourinary system was evaluated, but no prostate problems 
were noted, nor were any urinary complaints expressed.  
Private treatment records dating from November 1994 to 
November 2005 reveal the first mention of any prostate 
problem in a May 2001 entry.  That record showed that an 
examination of the Veteran's prostate revealed 2+ prostate 
with slight irregularity but no definite nodules.  No further 
complaints were noted until a March 2004 entry noting that 
the Veteran had some mild prostatic symptoms at night.  An 
April 2004 private treatment record reflected the Veteran's 
complaints of urinary frequency and BPH.  Several days later 
in April 2004, the Veteran underwent a cystourethroscopy 
procedure for BPH at a private facility.  An October 2004 
private treatment record noted that the Veteran was doing 
well following his cystourethroscopy and that he reported 
having nocturia one to two times per night.  Significantly, 
the medical evidence does not show that the Veteran has ever 
been diagnosed with cancer of the prostate.

At his Travel Board hearing in May 2009, the Veteran 
testified that he started noticing his urinary/prostate 
condition shortly after he got back from Vietnam, but later 
clarified that such problems began approximately 20 years 
prior to receiving treatment for the first time, which took 
place three to four years ago.  The Veteran also affirmed 
that he was not seen in service for any prostate or urinary 
problems and that no doctor has ever told him that his BPH is 
related to dioxin exposure.

With regard to service connection on a presumptive basis as a 
result of herbicide exposure, BPH is not a disability that is 
recognized as being related to Agent Orange, and therefore it 
is not subject to presumptive service connection on the basis 
of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  Accordingly, 
service connection for the Veteran's BPH on a presumptive 
basis as a result of herbicide exposure is not warranted.

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

With regard to service connection on a direct basis, the 
medical evidence of record does not show that BPH was present 
in service.  The Veteran himself denied any urinary frequency 
or pain on his separation examination, while reporting 
various other unrelated conditions.  Thus, it is clear he 
read and took care in completing the form.  Furthermore, he 
made no mention of urinary complaints during a VA examination 
in 1989, even though he was discussing his genitourinary 
system problems at the time.  In addition, he made no mention 
of any urinary symptoms to his private provider in records 
beginning in 1994 until a rectal examination in 2001 revealed 
a 2+ prostate.  Even so, no actual complaints regarding 
nighttime frequency were mentioned until 2004.  The Board 
finds the medical evidence to be of greater probative value 
than the Veteran's and his wife's testimony as to the onset 
of urinary symptoms.  Although the Veteran testified that 
they did not have money to see a physician for his 
complaints, the Board finds it unlikely that he would not 
have mentioned the problem during his 1989 VA examination or 
during a visit to his private provider during the years prior 
to the first indication of the condition in 2001.  Thus, the 
Board finds the statements of the Veteran and his wife to the 
effect that his prostate problems began shortly after 
returning from Vietnam are not supported by service treatment 
records, his own statement on the report of medical history, 
or medical records dating from 1989 to the present, and are 
not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006) (the lack of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
veteran's lay evidence).

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposed of obtaining a medical 
opinion.  However, there is no evidence of the condition for 
35 years after his discharge from service, and the evidence 
of record does not contain any competent evidence to suggest 
a possible association between his BPH and service.  Thus, 
under these circumstances, there is no duty to provide a 
medical examination or to obtain a medical opinion.  38 
C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board finds that the preponderance of the 
competent and probative evidence shows that the Veteran's 
BPH was not shown in service or for many 
years thereafter, and has not been shown by competent 
medical evidence to be etiologically related to any incident 
of active service, nor is the condition shown to be 
presumptively linked to Agent Orange exposure.  Accordingly, 
service connection for the Veteran's BPH is not warranted on 
any basis.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for exposure to Agent 
Orange is denied.

Entitlement to service connection for benign prostatic 
hyperplasia, to include as a result of exposure to 
herbicides, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


